FOLLEY, Justice.
Appellees have filed a motion to advance the submission of this cause by virtue of the provisions of article 4662, R.C.S. of 1925, asserting that the appeal is from the dissolution of an interlocutory order.
The motion must be denied because it appears that the judgment appealed from is one upon the merits embracing only incidentally the dissolution of the interlocutory order. Such an appeal is not within the contemplation of article 4662 providing for the advancement of appeals. McAllen and Harlingen Local No. 688 v. Publix Theatres Corporation, Tex.Civ.App., 51 S.W.2d 1090; Early-Foster Co. v. Mid-Tex Mills et al., Tex.Civ.App., 232 S.W. 1117; Commissioners’ Court of Henderson County v. Burk, Tex.Civ.App., 255 S.W. 793.
The motion is overruled.